[61]   The appellants on application for rehearing suggest that the lower court and this court did not consider the contention that there were manipulations of the corporate accounts to the detriment of the corporation in the sum of $19,134.32. While we did not specifically point out our finding in respect to this contention, it was considered with the contention that there was mismanagement of the corporate affairs and other contentions advanced by the appellants. We are of the opinion that the contention is not supported by the evidence.